 

Consulting Agreement

 

This Consulting Agreement (this “Agreement”) is made and entered into as of
August 31, 2017 (the “Effective Date”) by and between Marathon Patent Group,
Inc., a Nevada corporation, with an address at 11100 Santa Monica Boulevard,
Suite 380, Los Angeles, California 90025 (the “Company”) and Page Innovations,
LLC with an address at 1455 Ocean Drive, Miami Beach, Florida 33139 (the
“Consultant”).

 

W I T N E S S E T H:

 

WHEREAS, an affiliate of Consultant served as an employee of the Company from
May 11, 2016 until August 3, 2017, with such employment terminated as of the
date thereof;

 

WHEREAS, an affiliate of the Consultant had previously entered into a first
consulting agreement dated August 3, 2017, which was terminated on August 30,
2017 and this Agreement is entered into after the termination of the first
consulting agreement; and

 

WHEREAS, the Company desires the Consultant’s advice and expertise in support of
its restructuring.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements contained in this document, the Company and the
Consultant hereby agree as follows.

 

1.        Consulting Services.

 

2.1       The Consultant shall provide advice pursuant to the restructuring (the
“Consulting Services”). The Consulting Services shall not exceed one hour per
business day or more than ten hours per month or more than 20 hours in any
calendar year.

 

2.2       The Consulting Services will be provided by the Consultant from such
locations, and at such times, as the parties shall reasonably determine.

 

2.3       The Consultant agrees to provide the Consulting Services to the best
of his reasonable abilities, but guarantees no particular outcome.

 

2.4.       It is hereby acknowledged and agreed by the parties that the
Consultant is, and may in the future, be engaged in other activities, whether
alone or with others, whether as an individual or through an entity, that may be
competitive to or conflict with the business of the Company. The Company
acknowledges and confirms that it has assessed the risks of any potential
competitive matters and conflicts and has determined that the benefits of
engaging the Consultant outweigh the risks of any potential competitive matters
or conflicts.

 

2.       Stock Grant. The Consultant shall be granted 100,000 shares of the
Company’s common stock (the “Consulting Fees”). The shares shall be registered
by the Company in the next registration statement filed by the Company. The
Consulting Fee shall be fully earned on the date of this Agreement.

 

3.       Representations by each Party. Each party represents and warrants to
the other party that the execution and delivery of this Agreement and the
fulfillment of the terms hereof: (i) have been duly approved by all necessary
corporate action on the part of such party; (ii) will not constitute a default
under or breach of any agreement or other instrument to which the party is a
party or by which the party is bound and (ii) do not require the consent of any
person or entity, which consent has not heretofore been received.

 

 

 

 

4.       Indemnification. The Company shall indemnify, hold harmless and
reimburse the Consultant and all of its affiliates, officers, directors,
employees, agents and associates (the “Indemnified Parties”) to the fullest
extent lawful against any and all claims, losses, damages, liabilities,
expenses, costs, actions, joint or several, of any nature or type whatsoever,
including, without limitation, fees and expenses of counsel (“Indemnified
Expenses”), relating to or arising from this Agreement, the Consulting Services,
any other matter whatsoever relating to or involving the Consultant’s engagement
by the Company or any other matter whatsoever relating to or involving
Consultant’s or Indemnified Parties’ prior role with the Company and/or
transactions of the Company in which the Consultant or any Indemnified Party was
involved, except to the extent (and only to the extent) that a court of
competent jurisdiction (after any final appeal) determines that such Indemnified
Expenses arose exclusively from the Consultant’s or the Indemnified Parties’
reckless or willful misconduct.. This section will survive any termination of
this Agreement.

 

5.       Independent Contractor. Consultant is an independent contractor, not an
employee of the Company.

 

6.        Miscellaneous. This Agreement constitutes the entire agreement between
the parties with respect to the matters referred to herein, and no other
arrangement, understanding or agreement, verbal or otherwise, shall be binding
upon the parties hereto. This Agreement may not be assigned by any of the
parties hereto, and may not be amended or modified, except by the written
consent of both parties hereto. No failure or delay on the part of any party
hereto in exercising any right, power to remedy hereunder shall operate as a
waiver thereof. In the event that any covenant, condition or other provision
contained in this Agreement is held to be invalid, void or illegal by any court
of competent jurisdiction, the same shall be deemed severable from the remainder
thereof, and shall in no way affect, impair or invalidate any other covenant,
condition or other provision therein contained. If such condition, covenant or
other provisions shall be deemed invalid due to its scope of breadth, such
covenant, condition or other provision shall be deemed valid to the extent
permitted by law. All notices required to be delivered under this Agreement
shall be effective only if in writing and shall be deemed given when received by
the party to whom notice is required to be given and shall be delivered
personally, or by registered mail to the addresses set forth above. This
Agreement shall be governed by and construed under the laws of the State of New
York, exclusive of its choice of law rules and any dispute shall be resolved in
an arbitration proceeding by one (1) arbitrator selected pursuant to the rules
of the International Chamber of Commerce (the “ICC”), as they then exist
exclusively at the International Chamber of Commerce located in Paris, France.
The ruling of the ICC shall be enforceable anywhere in the world. The
arbitration shall be conducted in the English language. The parties hereby waive
any and all objection to venue or any other objection that may be raised to
resolving disputes as set forth in this Section. This section will survive any
termination of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MARATHON PATENT GROUP, INC.   PAGE INNOVATIONS, LLC             /s/ Doug Croxall
    /s/ Erich Spangenberg Name: Doug Croxall   Name: Erich Spangenberg Title:
Chief Executive Officer   Title: Manager

 

 

 

